Case 1:16-cv-00671-RM-NRN Document 283 Filed 03/08/19 USDC Colorado Page 1 of 1
Ib -CY C0 CF I-Rm
FILED

U.S. DISTRICT. COURT
DISTRICT OF COLORADO

-DUISHAR-8 PH 2:57

- JCFPREY P. COLWELL
To whom it may concern, : CLERK b

7 March 2019

|, Maria Simon, would like to file a motion to remove all lawyers from the whole gags action casqt p- CLK
would like to represent all employees that work for Exclusive. The lawyers currently on the case have
mislead me and have told me incorrect information to lead me to sign documents | do not agree with.
Initially, they told me $10,000-and later they told me $30,000. My name was also forged on a document,
which the court is aware of already. | do not trust the legal advice that has been given to me. They hired
administration and three additional assistants within the office without our consent, increasing their fee.
They told us that the rest of the money, after we are paid, will be going to their own organization. It is
unclear to us how much money the lawyers are getting paid themselves. I’d like to speak for the people
in the company who cannot speak for themselves. As far as my understanding goes, these lawyers are
not able to represent us the way we need. What we wanted from this case was to go to trial and ask for
more money, so that everyone can be paid fairly. '

Sincerely, |

.

Maria Simon

 

 
